Report of Committee on Privileges and Elections.
Mr. Poppino, from the 'committee on privileges and elections, to which was referred the petition of John Garretson, Jr., of the county of Richmond, praying to be admitted to a seat in this House, in the place of Lawrence Hillyer, the present sitting member from said county, reported that they have had the same under consideration, examined the affidavits taken in the examination before Jacob Tyson, first judge of the court of common pleas of the said county of Richmond, and ask leave to introduce the following resolution :
Resolved, That the prayer of the petitioner, John Garretson, Jr., be denied, and that he have leave to withdraw his petition.
Mr. Speaker put the question whether the House would agree to said resolution, and it was determined in the affirmative.
Assembly Journal, 1837, page 101.